   Case 3:17-cr-00223-WKW-SMD Document 1140 Filed 04/06/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 ) CASE NO. 3:17-CR-223-WKW
                                          )             [WO]
MARQUIS LANEZ MILLER                      )

                                     ORDER

      Before the court is Defendant Marquis Lanez Miller’s pro se motion for

compassionate release (Doc. # 1126), in which Mr. Miller seeks to modify an

imposed term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).           He

requests early release based on the COVID-19 pandemic and his medical conditions.

The Government has responded in opposition. (Doc. # 1133.)

      Mr. Miller was convicted based on his guilty plea to multiple counts involving

firearm offenses and a conspiracy to distribute large quantities of controlled

substances. As a result of his conviction, Mr. Miller was sentenced to 81 months’

imprisonment. (Doc. # 1060.) Mr. Miller’s projected release date is January 25,

2023. See https://www.bop. gov/inmateloc/ (last visited Apr. 6, 2021).

      Based upon a thorough review of the record, Mr. Miller has not shown

“extraordinary and compelling reasons” warranting his early release from prison. 18

U.S.C. § 3582(c)(1)(A). He has not demonstrated that his medical conditions under

the specific conditions of confinement at Hazelton USP place him at a risk that is
    Case 3:17-cr-00223-WKW-SMD Document 1140 Filed 04/06/21 Page 2 of 3




substantial enough to warrant early release. In particular, Mr. Miller has not

demonstrated that the medical staff at Hazelton USP is unable to provide him

adequate healthcare. See 18 U.S.C. § 3553(a)(2)(D); see also United States v.

Sanchez, No. 2:17CR337-MHT, 2020 WL 3013515, at *1 (M.D. Ala. June 4, 2020)

(denying an inmate’s motion for compassionate release in part based on the absence

of evidence “that the prison is unable to meet [the inmate’s] medical needs” (citing

§ 3553(a)(2)(D))). It also is noted that Mr. Miller tested positive for COVID-19 in

July 2020 and has recovered (Doc. # 1133-5, at 1; Doc. # 1133-6, at 59) and that he

was offered the COVID-19 vaccine on January 7, 2021, but refused it (Doc. # 1133-

7, at 12). The early availability of the vaccine at Hazelton USP is another indication

that the Bureau of Prisons is treating COVID-19 seriously and is continuing to take

steps to protect the health and safety of the inmates within its custody, including Mr.

Miller.

      Finally, the balancing of the § 3553(a) factors does not favor release. In

particular, the nature of Mr. Miller’s drug and firearms offenses, his history and

characteristics, and the need to protect the public weigh against a sentence reduction

to time served.




                                          2
   Case 3:17-cr-00223-WKW-SMD Document 1140 Filed 04/06/21 Page 3 of 3




     Accordingly, it is ORDERED that Mr. Miller’s motion for compassionate

release (Doc. # 1126) is DENIED.

     DONE this 6th day of April, 2021.

                                        /s/ W. Keith Watkins
                                   UNITED STATES DISTRICT JUDGE




                                         3
